Title: From Thomas Jefferson to David Humphreys, 13 December 1791
From: Jefferson, Thomas
To: Humphreys, David



Dear Sir
Philadelphia December 13th. 1791

I enclose you the copy of a Letter received from Don Joseph de Viar one of his Catholic Majesty’s commissioners here, stating the claim of Don Joseph Torino for a sum of money paid by the Count de Espilles for our captives at Algiers, and on account of our Commissioner Mr. Lamb who was sent there. You will be pleased to consider this as a part of the debt, which in my letter of July 13th. of the present year I desired you to settle and pay. You will of course ask information of Mr. Carmichael on the subject, as he is particularly acquainted with it, and pay immediately what shall appear to be due.—I am with great esteem Dear Sir Your most obedient & most humble Servant,

Th: Jefferson

